Citation Nr: 0936010	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral atherosclerosis of the left 
lower extremity, currently rated 60 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral atherosclerosis of the right 
lower extremity, currently rated 60 percent disabling.

3.  Entitlement to specially adapted housing or special home 
adaptation grant.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.   

Procedural history

Peripheral atherosclerosis claims

In a September 2003 rating decision, the RO awarded the 
Veteran service connection for right and left lower extremity 
peripheral atherosclerosis, and assigned a 40 percent 
disability rating for each leg.  The Veteran disagreed with 
the assigned ratings and subsequently he perfected an appeal 
as to those issues.

The Board remanded both increased rating claims in November 
2005 for further evidentiary development.  The RO 
subsequently increased the disability ratings to 60 percent 
disabling for each leg.  The Veteran was notified of this 
decision in an April 2006 supplemental statement of the case 
(SSOC).  The Veteran contacted the RO indicating that he 
wished to continue his appeal as to both issues.  See the 
Veteran's April 2006 Report of Contact.  See also AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

The Veteran's VA claims folder has been returned to the Board 
for further appellate review.

Specially adapted housing or special home adaptation grant 
claim

In a January 2007 rating decision, the RO denied the 
Veteran's claim of entitlement to specially adapted housing 
or a special home adaptation grant.  The Veteran perfected an 
appeal as to that issue in July 2007.   



Issues not on appeal

In November 2005, the Board denied the Veteran's claims of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), irritable bowel syndrome, a skin condition, 
and hand stiffness.  The Board also denied the Veteran's 
claim of entitlement to an increased disability rating for 
his service-connected left subclavian artery stenosis with 
residual muscle atrophy.  The Board's decisions were not 
appealed and are final.  See 38 C.F.R. § 20.1100 (2008).

Representation

In April 2009, the Veteran's attorney filed a motion with the 
Board to withdraw as the Veteran's representative; a copy of 
the motion was sent to the Veteran pursuant to 38 C.F.R. 
§ 20.608(b)(2).  The Veteran did not file a response to this 
motion.  

In June 2009 the undersigned Veterans Law Judge (VLJ) granted 
the attorney's motion to withdraw as the Veteran's 
representative.  Subsequently, the Veteran was notified in a 
June 18, 2009 letter that he may now represent himself, 
appoint an accredited Veterans Service Organization (VSO) to 
represent him, or appoint a different private attorney.  
Crucially, the letter informed the Veteran that if he did not 
respond within 30 days, "we will assume that you wish to 
represent yourself and we will resume our review of your 
appeal."  The Veteran has not since responded to the Board.  
Accordingly, the Board will assume that the Veteran wishes to 
continue with the adjudication of his appeal unrepresented.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected peripheral atherosclerosis of 
both the right and left lower extremity is manifested by pain 
and claudication after walking 70 feet, and ankle/brachial 
indices of 0.45 and 0.49 for the left and right leg 
respectively.  

2.  The medical and other evidence of record indicates that 
the Veteran's service-connected peripheral atherosclerosis of 
both the right and left lower extremity is not manifested by 
ischemic leg pain at rest, deep ischemic ulcers, or 
ankle/brachial indices of 0.4 or less in either leg.

3.  The competent medical evidence does not show that the 
Veteran's service-connected peripheral atherosclerosis of 
both the right and left lower extremity is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

4.  The Veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of his arms or 
hands, and does not have anatomical loss or loss of use of 
either leg such as to preclude locomotion without the aid of 
braces, crutches, canes, or wheelchair, due to his service-
connected connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for peripheral atherosclerosis of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2008).

2.  The criteria for a disability rating in excess of 60 
percent for peripheral atherosclerosis of the right lower 
extremity have not been met.  38 U.S.C.A.           §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7114 
(2008).

3.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).

4.  The basic eligibility requirements for specially adapted 
housing or a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to increased disability 
ratings for peripheral atherosclerosis of both lower 
extremities, and for specially adapted housing or a special 
home adaptation grant.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the Board remanded the Veteran's increased 
rating claims for further evidentiary development in November 
2005.  More specifically, the Board instructed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to determine the current nature and severity of 
his service-connected peripheral atherosclerosis of each 
lower extremity.  The AOJ was then to readjudicate the 
claims.  

Pursuant to the Board's remand instructions, a VA examination 
was completed in March 2006.  The claims were readjudicated 
via the April 2006 SSOC. Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  The VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  



The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in a 
letter from the RO dated March 20, 2006, discussed in more 
detail below.  The Veteran was also informed of the 
evidentiary requirements for establishing entitlement to 
specially adapted housing and a special home adaptation grant 
in a VCAA letter dated November 6, 2006.

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in an April 16, 2003 letter, 
as well as the above-referenced November 2006 letter.  
Specifically, the Veteran was advised in the letters that VA 
is responsible for obtaining relevant records from Federal 
agencies, to include VA Medical Centers or the Social 
Security Administration (SSA).  The letters also indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claims.  The November 2006 letter 
additionally informed the Veteran that VA would make 
reasonable efforts to obtain evidence held by non-Federal 
agencies, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Included with each letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the Veteran was asked to complete this release so that VA 
could obtain private treatment records on his behalf.

The November 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
November 2006 letter, page 1.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.              
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 20, 2006 letter from 
the RO.  The letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
bilateral lower extremity claims in September 2003.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 letter, the Veteran was allowed 
the opportunity to present evidence and argument in response.  
The Veteran's increased rating claims were readjudicated in 
an April 2006 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate these 
claims.  The Veteran has submitted argument which 
specifically referenced symptoms listed under the Diagnostic 
Code utilized in rating his claims, and made specific 
argument as to how his disabilities had increased in severity 
and the effect that increase had on his daily life.  See, 
e.g., the Veteran's October 2003 Notice of Disagreement 
[specifically referencing the criteria outlined in Diagnostic 
Code 7114 (arteriosclerosis obliterans); namely, claudication 
upon walking, persistent coldness of the lower extremities, 
and calculation of the ankle/brachial index].  It is 
therefore clear that the Veteran was aware of the applicable 
schedular standards.  

Moreover, the above-referenced March 2006 letter from the RO 
advised the Veteran that a disability rating "can be changed 
if your condition changes," and "we will assign a rating 
from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, with respect to appeals of initially assigned 
disability ratings such as the instant case the additional 
notice requirements set forth in Vazquez-Flores do not 
apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) [where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Moreover, the Board adds that the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed. Cir.).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records.  Additionally, the Veteran was 
provided with VA examinations in May 2003 and March 2006.  
The reports of these examinations reflect that each examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran has not contended otherwise.

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was represented by an attorney until recently, and as has 
been described in the Introduction he was provided the 
opportunity to obtain another representative, which he 
evidently declined.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected peripheral atherosclerosis of the left 
lower extremity, currently rated 60 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral atherosclerosis of the right 
lower extremity, currently rated 60 percent disabling.

Because the Veteran's increased rating claims involve the 
application of the same law and regulations, and very similar 
if not identical disabilities, for the sake of economy the 
Board will address them together.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's peripheral atherosclerosis of both the right 
and left lower extremity is currently rated under 38 C.F.R. § 
4.104, Diagnostic Code 7114 [arteriosclerosis obliterans] 
(2008).  Diagnostic Code 7114 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the Veteran's 
case, and specifically rates the Veteran's demonstrated 
symptomatology, namely claudication upon walking.  

Neither the Veteran or his former representative has 
requested that another diagnostic code be used.  The Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 7114.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7114 [arteriosclerosis obliterans] provide as follows:

100%  Ischemic limb pain at rest, and; either deep ischemic 
ulcers or ankle/brachial index of 0.4 or less.

60%  Claudication on walking less than 25 yards on a level 
grade at 2 miles per hour, and; either persistent coldness of 
the extremity or ankle/brachial index of 0.5 or less.

40%  Claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour, and; trophic change (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.

20%  Claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachial index of 0.9 
or less.

The pertinent notes associated with Diagnostic Code 7114 are 
as follows:

Note (1):  The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 or greater.  

Note (3):  These evaluations are for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under    § 4.25), 
using the bilateral factor (§ 4.26), if applicable.

See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2008).

Analysis

Schedular rating 

The Veteran's peripheral arteriosclerosis is currently rated 
60 percent disabling for both the right and left lower 
extremity.  As outlined above, to obtain the highest rating 
for either leg (100 percent), the Veteran must exhibit 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  These criteria are 
both conjunctive and disjunctive; that is, the first 
criterion [ischemic limb pain at rest] must be met, in 
addition to one of the two second criteria-either deep 
ischemic ulcers or an ankle/brachial index of 0.4 or less.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

With respect to the first required criterion, no medical 
evidence of record indicates that the Veteran currently 
exhibits ischemic limb pain in either leg at rest.  Indeed, 
the March 2006 VA examiner specifically noted that although 
the Veteran experienced pain in both legs when walking, the 
pain "subsided a few minutes after [the Veteran] got seated 
and rested."  The March 2006 VA examiner indicated that the 
Veteran "denies rest pain in his legs."  See the March 2006 
VA examiner's report, page 2.  Although one subsequent VA 
treatment report in the Veteran's claims file notes the 
presence of "some" rest pain in the bilateral calves, there 
is no specific indication that such is "ischemic" related 
to the Veteran's atherosclerotic leg disabilities.  See the 
October 6, 2006 VA Surgery Note.  

In the absence of documented ischemic pain in either of the 
Veteran's legs at rest, an increased disability rating to 100 
percent may not be awarded. 

For the sake of completeness, the board will discuss the 
remaining criteria for a 100 percent rating.  With respect to 
the existence of deep ischemic ulcers, the March 2006 VA 
examiner specifically indicated upon physical examination of 
the Veteran's legs that there were "[n]o ulcers."  
Similarly, a January 2007 VA treatment report also indicated 
"[n]o ulcers," upon physical examination.              See 
the March 2006 VA examiner's report, page 2; see also the 
January 8, 2007 VA primary care note.    

Finally, no medical evidence of record indicates that the 
Veteran has ever manifested an ankle/brachial index lower 
than 0.45 on the left leg, and 0.49 on the right leg.  See 
the Veteran's March 30, 2006 VA Vascular Lab Report.  In 
fact, the Veteran's most recent ankle/brachial index 
evaluation dated February 13, 2007 apparently shows a slight 
improvement, recording indices of 0.51 for the left dorsalis 
pedis, 0.54 for the left posterior tibial, 0.60 for the right 
dorsalis pedis, and 0.64 for the right posterior tibial.  See 
the Veteran's February 13, 2007 VA treatment report.  

Accordingly, because the Veteran's right and left leg 
disabilities fail to exhibit any of the symptomatology 
consistent with a 100 percent disability rating under 
Diagnostic Code 7114, increased disability ratings greater 
than the currently assigned 60 percent for each extremity are 
not warranted.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The RO has in fact assigned staged ratings, rating both the 
Veteran's right and left lower extremity peripheral 
arteriosclerosis 20 percent disabling from March 21, 2002, 
the date of service connection; 40 percent disabling from May 
19, 2003; and 60 percent disabling from March 28, 2006.  

The RO based its assignment of a 20 percent disability 
rating, effective March 21, 2002 through May 19, 2003, on 
medical records showing evidence of leg discomfort on walking 
and diminished peripheral pulses.  See the December 2003 RO 
rating decision; see also the September 28, 2001 physical 
examination at the SHMC [noting decreased femoral and tibial 
pulses in both legs], and the Veteran's November 3, 2000 
private treatment report [noting "leg discomfort with 
walking"].  Indeed, such symptomatology is consistent with a 
20 percent disability rating under Diagnostic Code 7114.  No 
treatment records dated prior to May 19, 2003 demonstrate 
symptomatology warranting a higher disability rating than the 
assigned 20 percent.  Pertinently, no assessments were taken 
during that time period indicating the distance the Veteran 
walked when claudication of his lower extremities set in, nor 
were ankle/brachial indices calculated through Doppler study.  

Moreover, the Veteran did not exhibit trophic changes such as 
thin skin, absence of hair, or dystrophic nails prior to May 
19, 2003.  Although the Veteran's lower extremities were 
described as "cool" in temperature on occasion [see, e.g. 
the Veteran's October 13, 2000 private physical examination 
report, page 2], such symptomatology alone does not permit 
the assignment of a higher disability rating.  

The RO increased the Veteran's disability ratings to 40 
percent for each lower extremity disability effective May 19, 
2003, which is the date of the Veteran's first VA 
examination.  On that day, the May 2003 VA examiner indicated 
that the Veteran had claudication in his feet and could not 
walk more than 100 feet [33 yards] without pain.  Further, 
the examiner noted discoloration of the lower extremities, 
onychomycotic changes on two toes and xerosis on the lateral 
aspect of the feet.  Such symptomatology is consistent with a 
40 percent disability rating under Diagnostic Code 7114.  The 
Board therefore agrees that May 19, 2003 was the proper 
effective date for the assignment of 40 percent ratings.

Finally, in April 2006, the RO increased the Veteran's 
respective disability ratings to 60 percent disabling, 
effective March 28, 2006, the date of the Veteran's second VA 
examination.  At that examination, the VA examiner 
specifically noted that the Veteran's claudication distance 
was 70 feet [approximately 23 yards].  Additionally, the 
examiner noted ankle/brachial indices as follows:


Left 
dorsalis  
pedis
Left 
posterior 
tibial
Right 
dorsalis 
pedis
Right 
posterior 
tibial
March 2006 
VA Exam
0.45
0.52
0.49
0.62

Pertinently, the March 28, 2006 VA examiner specifically 
noted that "there has been significant deterioration in the 
patient's vascular status" since his previous study of July 
2005.  



Indeed, in July 2005, the Veteran exhibited ankle/brachial 
indices as follows:


Left 
dorsalis  
pedis
Left 
posterior 
tibial
Right 
dorsalis 
pedis
Right 
posterior 
tibial
July 2005 
VA 
Treatment 
Record
0.55
0.61
0.70
0.69

These evaluations demonstrate that at the March 2006 VA 
examination, the Veteran's right and left lower extremity 
symptomatology exhibited symptomatology worse than what is 
contemplated in a 40 percent disability rating, therefore 
warranting an increase to 60 percent.  Indeed, the Veteran 
exhibited claudication on walking less than 25 yards, and an 
ankle/brachial index of 0.5 or less at the March 2006 VA 
examination.  Prior to that date, there was no evidence that 
the Veteran met any of the criteria necessary for a 60 
percent disability rating.  Accordingly, the Board agrees 
that March 28, 2006 was the proper effective date for the 
assignment of a 60 percent rating.

The Veteran does not meet the criteria for a rating higher 
than the currently assigned 60 percent under the Diagnostic 
Code 7114 at any time under consideration.  The Veteran has 
never exhibited ischemic limb pain at rest, deep ischemic 
ulcers, or an ankle/brachial index of 0.4 or less.    

Accordingly, different staged ratings are not warranted in 
this case.  

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

In this case, the Veteran has been in receipt of a combined 
100 percent rating since March 28, 2006, so to some extent 
the matter of an extraschedular rating is a moot point.  
However, for the sake of completeness, the Board will discuss 
the matter.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right and left lower extremity peripheral 
atherosclerosis.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability, principally claudication on walking and 
ankle/brachial indices above 0.4, is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.                 
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his peripheral atherosclerosis; in fact, 
it does not appear that the Veteran has been hospitalized at 
all for this disability during the appeal period.

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
In that regard, the Board notes that service connection has 
been established for numerous disorders.  While the Veteran 
may be unemployable [as indicated by the VA's award of total 
disability rating based on individual unemployability (TDIU) 
in February 2004], the evidence does not demonstrate that the 
Veteran's peripheral atherosclerosis of either the right or 
left leg, in and of itself, markedly interferes with 
employment beyond the extent which is contemplated in the two 
60 percent ratings which are now assigned..  

The Board does not in any way disagree that the Veteran's 
service-connected bilateral lower extremity peripheral 
atherosclerosis prevents him from engaging in certain work 
activities.  The Board believes, however, that the 
symptomatology associated with such disabilities, alone, is 
appropriately compensated via the 60 percent rating which is 
currently assigned for each leg.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.                See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's left and right leg peripheral atherosclerosis for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
greater than 60 percent for the Veteran's service-connected 
left and right leg peripheral atherosclerosis are not met.  
A preponderance of the evidence is against the claims.  
Therefore, the benefits sought on appeal are denied.

3.  Entitlement to specially adapted housing or special home 
adaptation grant.

Relevant law and regulations

Specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809(a),(b) (2008).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See 38 C.F.R. § 
3.809(d) (2008).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.50(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. . ., in the case of the hand, or balance, 
propulsion, etc. . ., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2008).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63 (2008).

"Ankylosis" is the immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted, but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance. The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R.        § 4.21 (2008) 
[application of rating schedule]; see also Mauerhan v. 
Principi,        16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

Certificate of eligibility for special home adaptation grant

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issue to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2008).

38 C.F.R. § 3.809(a) provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under      
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

The Veteran's service-connected disabilities include the 
following: right and left lower extremity peripheral 
atherosclerosis, rated 60 percent disabling respectively; 
coronary artery disease, rated 30 percent disabling; 
subclavian artery stenosis with residual muscle atrophy and 
loss of range of motion, rated 20 percent disabling; diabetes 
mellitus, rated 20 percent disabling; and right and left 
lower extremity neuropathy, nephropathy with hypertension, 
retinopathy, and erectile dysfunction, each rated 
noncompensably (zero percent) disabling.  The Veteran has a 
100 percent combined disability rating.  He is receiving 
special monthly compensation for loss of use of a creative 
organ.

Specially adapted housing

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated.  38 C.F.R. § 3.809(b)(1), (3) (2008). [Because 
the Veteran has not lost the use of either upper extremity 
and is not blind, the other subparagraphs of 38 C.F.R. § 
3.809(b) [(2) and (4)] are not for application in this case. 
The Veteran does not contend otherwise.]

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]. 
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].

The medical and other evidence of record does not show that 
the Veteran has lost the use of either of his lower 
extremities, or that the Veteran's locomotion is precluded 
without the aid of braces, crutches, canes, or a wheelchair.  

Pertinently, upon examination of the Veteran's lower 
extremities, the March 2006 VA examiner specifically noted 
that the Veteran's "muscle strength appeared to be within 
normal limits, estimated 4/5 and symmetrical in both feet."  
Crucially, the examiner noted that the Veteran "walks 
unaided."  Although the Veteran's service-connected 
peripheral atherosclerosis caused claudication upon walking, 
the Veteran was able to walk 70 feet before he reported pain 
in both calves.  See the March 2006 VA examiner's report, 
page 2.  There is no medical evidence of record contrary to 
the findings of the March 2006 VA examiner.

The Board acknowledges that subsequent VA treatment records 
note that the Veteran has requested a cane and wheels for a 
walker.  See the Veteran's April 26, 2006 and August 18, 2006 
VA treatment reports respectively.  While the use of a cane 
or walker may in fact provide the Veteran more stability when 
walking, there is no evidence of record demonstrating that 
the Veteran has lost the use of either leg to the point where 
locomotion is precluded without the use of a cane or walker.  
On the contrary, the evidence of record demonstrates that the 
Veteran can walk unaided.  See the March 2006 VA examiner's 
report, page 2.  

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107 
(West 2002) [it is a claimant's responsibility to support a 
claim of entitlement to VA benefits].

The Board finds that loss of use of either or both lower 
extremities has not been demonstrated.  Indeed, the Veteran's 
ability to walk 70 feet unaided at the March 2006 VA 
examination demonstrates that the Veteran's legs are not 
lacking in function to the point that such could be 
accomplished equally well by an amputation stump with 
prosthesis.

The Board does not dispute that the Veteran has limited use 
of his lower extremities, that he has occasional pain and 
claudication upon ambulation, and that his bathroom and 
laundry may need safety modifications.  See the Veteran's 
September 2006 Application for Acquiring Specially Adapted 
Housing.  However, the standard for specially adapted housing 
is whether the Veteran exhibits loss of use of one or both 
lower extremities, requiring regular and constant use of a 
wheelchair, a walker, braces, crutches, or canes as a normal 
mode of locomotion.  This requirement has not been shown.  
The need for bathroom or laundry safety modifications is not 
a standard for entitlement to this benefit.  

In short, for reasons expressed above the Board has concluded 
that the level of disability that has been demonstrated due 
to service-connected disabilities does not approximate a 
level showing loss of use of one or both lower extremities, 
requiring regular and constant use of a wheelchair, a walker, 
braces, crutches or canes as a normal mode of locomotion.  
Therefore, the Board concludes that the Veteran does not meet 
any of the basic eligibility requirements for entitlement to 
a certificate for specially adapted housing under 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809.  Because the requirements of 
law are not met, the Veteran's claim is denied.

Special home adaptation grant

The Veteran is also not eligible for a special home 
adaptation grant under              38 U.S.C.A. § 2101(b).  
As noted above, eligibility for such a grant requires 
blindness in both eyes with 5/200 visual acuity or less, or 
the anatomical loss or loss of use of both hands.  See 38 
C.F.R. § 3.809a (b) (2008). 

In the instant case, there is no evidence that the Veteran is 
blind, and he does not contend as much.  Although the Veteran 
is service connected for diabetic retinopathy, the Veteran 
specifically denied any blurring of vision at a June 29, 2006 
VA treatment session.  Further, an October 31, 2005 VA 
optometry report indicated that the Veteran had a visual 
acuity of 20/25 for each eye. 

Additionally, the Veteran has not lost the use of either hand 
and does not contend as much.  The Veteran is therefore not 
eligible for a special home adaptation grant.  Accordingly, 
this claim is also denied.


ORDER

Entitlement to an increased disability rating in excess of 60 
percent for service-connected peripheral atherosclerosis of 
the left lower extremity is denied.

Entitlement to an increased disability rating in excess of 60 
percent for service-connected peripheral atherosclerosis of 
the right lower extremity is denied.

Entitlement to a certificate for specially adapted housing or 
a certificate for a special home adaptation grant is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


